PLEUS, J.
Henry James Cooper has filed a facially sufficient rule 3.800(a) motion, alleging that he was entitled to be resentenced pursuant to Heggs v. State, 759 So.2d 620 (Fla.2000). The trial court denied the motion, finding that Cooper’s sentences could have been imposed under the 1994 guidelines and therefore he was not adversely affected by the application of the unconstitutional 1995 guidelines. However, the court did not attach the recomputed score-sheet to confirm its finding. In Perrin v. State, 768 So.2d 1172 (Fla. 5th DCA 2000), this court held that the trial court erred in failing to attach the scoresheet to confirm its finding that the defendant’s sentence could have been imposed under the 1994 guidelines. See also Gatto v. State, 768 So.2d 1169 (Fla. 4th DCA 2000). Therefore, we remand the cause to the trial court to either deny the motion and attach the necessary portions of the record to refute Cooper’s claim, or grant the motion.
REVERSED AND REMANDED.
COBB and PETERSON, JJ., concur.